PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979) ("In appellate proceedings the decision of a trial court has the presumption of correctness and the burden is on the appellant to demonstrate error."); Boylan v. Boylan, 571 So.2d 580 (Fla. 4th DCA 1990) ("Appellant has the burden of bringing before the appellate court an adequate record to support his appeal."); § 409.2563(7)(b), Fla. Stat. (2017) ("If the parent from whom support is being sought does not file a timely request for a hearing, the parent will be deemed to have waived the right to request a hearing.").